DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13: 
Claim 13 recites, “the garbage collection operation including reading second data from a second source memory group and storing the second data in a second destination memory group...”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. For the purposes of examination (including the §112(a) section below), the Examiner will interpret the limitation as 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6: 
Claim 6 recites, “wherein the controller is configured to set a flag with respect to the first destination group after performing the first migration operation”, however, the specification never discloses a temporal quality, sequence, or limitation as to when the flag may be set with respect to the first destination group. Accordingly, the limitation is regarded as new matter. 
Regarding claim 13:  
Claim 13 recites, “the garbage collection operation including reading second data from a second source memory group and storing the second data in a second destination memory group...”, however, the specification never disclose a garbage collection operation that previously moved “first data” as recited in claim 12, and then additionally moves “second data” as recited in claim 13. Accordingly, the limitation is regarded as new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2018/0188962 A1 (Ji) in view of US Patent Application Pub. No. US 2019/0108120 A1 (Kanno).
Regarding claim 1:
Ji discloses, a memory system comprising [Fig. 5]: a plurality of nonvolatile memory apparatuses (511, 512, 513, 514) each comprising a plurality of memory regions (Blocks 0-7...); and a controller ((130) with processor (134) [0048]) configured to group the memory regions in the plurality of nonvolatile memory apparatuses into memory groups (super memory blocks (521) (522) [0072]), such that each memory group includes at least one memory region from each of the plurality of nonvolatile memory apparatuses (see [Fig. 5] [0072]), the controller being further configured to perform a first migration operation of reading first data from a first source memory group and storing the first data in a first destination memory group, wherein the controller is configured to store the first data in the first destination memory group in an order in which the first data is output from the nonvolatile memory apparatuses to the controller (by disclosing that during a copy operation (i.e. migration operation) (such as during a garbage collection operation [0080]), sequential LBA pages from a source super memory block (first source memory group) that are read out to a memory (144) (part of controller (130)) [0048] may not exceed a size threshold [0089-0092]. The data pages may be read in a random order because of an interleaving scheme to read the memory pages of the super memory blocks [0079-0081]. In order to de-randomize the data, a rearranging unit may be used [0081]. However, when the data pages from the source super memory block do not exceed the size threshold in the memory (144), the data may not be rearranged by the rearranging unit (146) in the memory (144) and may be written directly to the second super memory block (522) (i.e. first destination memory group) (i.e. in an order in which the first data is output from the non-volatile memory apparatuses to the controller) [Fig. 9] [0089-0092]) and to store the first data in the first destination group in an order in which the first data has been stored in the first source memory group when the first data has been stored in the first memory group through a write operation 
Ji does not explicitly disclose, but Kanno teaches that the first migration operation may occur when the first data has been stored in the first source memory group through a garbage collection operation (by teaching that a garbage collection count may be maintained for blocks. In this way, source blocks may be selected that have data with a same number of garbage collection operations performed on them [Fig. 2] [Fig. 4] [Fig. 5] [0035] [0099-0102]. Selecting blocks with the same garbage collection count allows classification of the data into groups that separates the data into hot and cold data. Accordingly, the write amplification of the SSD can be suppressed [0138]. The Examiner notes that the garbage collection operation is performed the same way [Fig. 8] regardless of the garbage collection count of the blocks (i.e. whether the data has been previously garbage collected (count of 1 or higher) or has never been garbage collected (count of 0)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the super memory blocks disclosed by Ji to include the garbage collection count for the data stored in the super blocks, and to select source superblocks with the same garbage collection counts for garbage collection (i.e. including sometimes selecting source super blocks with data that has already been garbage collected at least once, and other times selecting source super blocks with data that has never been garbage collected before) as taught by Kanno.
One of ordinary skill in the art would have been motivated to make this modification because selecting blocks with the same garbage collection count allows classification of the data into groups of hot and cold data to suppress write amplification of the SSD as taught by Kanno in [0138].  
Regarding claim 12: 
Ji discloses, a memory system comprising [Fig. 5]: a plurality of nonvolatile memory apparatuses (511, 512, 513, 514) each comprising a plurality of memory regions (Blocks 0-7...); and a controller ((130) with processor (134) [0048]) configured to group the memory regions in the plurality of nonvolatile memory apparatuses into memory groups (super memory blocks (521) (522) [0072]), such that each memory group includes at least one memory region from each of the plurality of nonvolatile memory apparatuses (see [Fig. 5] [0072]), the controller being further configured to perform a first migration operation of reading first data from a first source memory group and storing the first data in a first destination memory group, wherein the controller is configured to store the first data in the first destination memory group regardless of an order in which the first data has been stored in the first source memory group, and to store the first data in the first destination memory group based on the order (by disclosing that during a copy operation (i.e. migration operation) (such as during a garbage collection operation [0080]), sequential LBA pages from a source super memory block (first source memory group) that are read out to a memory (144) (part of controller (130)) [0048] may not exceed a size threshold [0089-0092]. The data pages may be read in a random order because of an interleaving scheme to read the memory pages of the super memory blocks [0079-0081]. In order to de-randomize the data, a rearranging unit may be used [0081]. However, when the data pages from the source super memory block do not exceed the size threshold in the memory (144), the data may not be rearranged by the rearranging unit (146) in the memory (144) and may be written directly to the second super memory block (522) (i.e. first destination memory group) (i.e. in an order in which the first data is output from the non-volatile memory apparatuses to the controller (i.e. regardless of an order in which the first data has been stored in the first source memory group)) [Fig. 9] [0089-0092]). 
Ji does not explicitly disclose, but Kanno teaches, that the source memory group may have a state, such that the garbage collection operation may be performed both when the source memory group has the given state and does not have the given state, and wherein the given state indicates that the first data has previously been moved through a garbage collection operation (by teaching that a garbage collection count may be maintained for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the super memory blocks disclosed by Ji to include the garbage collection count for the data stored in the super blocks, and to select source superblocks with the same garbage collection counts for garbage collection (i.e. including sometimes selecting source super blocks with data that has already been garbage collected at least once, and other times selecting source super blocks with data that has never been garbage collected before) as taught by Kanno.
One of ordinary skill in the art would have been motivated to make this modification because selecting blocks with the same garbage collection count allows classification of the data into groups of hot and cold data to suppress write amplification of the SSD as taught by Kanno in [0138].  
Regarding claim 13: 
The memory system of claim 12 is made obvious by Ji in view of Kanno. 
Ji further discloses, wherein the controller is configured to perform the garbage collection operation including reading data from a source memory group and storing the data in a destination memory group regardless of an order in which the data has been stored in the source memory group (by disclosing that during a copy operation (i.e. migration operation) (such as during a garbage collection operation [0080]), sequential LBA pages from a 
Ji does not explicitly disclose, but Kanno teaches, that the controller is configured to perform the garbage collection operation including reading second data from a second source memory group and storing the second data in a second destination memory group regardless of a state of the second source memory group (by teaching that a garbage collection count may be maintained for blocks. In this way, source blocks may be selected that have a same number of garbage collection operations performed on them [Fig. 2] [Fig. 4] [Fig. 5] [0035] [0099-0102]. Selecting blocks with the same garbage collection count allows classification of the data into groups that separates the data into hot and cold data. Accordingly, the write amplification of the SSD can be suppressed [0138]. The Examiner notes that the garbage collection operation is performed the same way [Fig. 8] regardless of the garbage collection count of the blocks (i.e. whether the data has been previously garbage collected (count of 1 or higher) or has never been garbage collected (count of 0). Accordingly, garbage collection is performed “regardless of a state of the second source memory group)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the super memory blocks disclosed by Ji to include the garbage collection count for the data stored in the super blocks, and to select source Kanno.
One of ordinary skill in the art would have been motivated to make this modification because selecting blocks with the same garbage collection count allows classification of the data into groups of hot and cold data to suppress write amplification of the SSD as taught by Kanno in [0138].  
Regarding claim 16: 
The memory system of claim 12 is made obvious by Ji in view of Kanno. 
Ji does not explicitly disclose, but Kanno teaches, wherein the controller is configured to store information indicating that the first destination 25memory group has the given state, when the first source memory 36group has the given state (by teaching that a garbage collection count may be maintained for blocks. In this way, source blocks may be selected that have a same number of garbage collection operations performed on them [Fig. 2] [Fig. 4] [Fig. 5] [0035] [0099-0102]. Selecting blocks with the same garbage collection count allows classification of the data into groups that separates the data into hot and cold data. Accordingly, the write amplification of the SSD can be suppressed [0138]. The Examiner notes that the garbage collection operation is performed the same way [Fig. 8] regardless of the garbage collection count of the blocks (i.e. whether the data has been previously garbage collected (count of 1 or higher) (i.e. the given state) or has never been garbage collected (count of 0). Accordingly, garbage collection is performed “regardless of a state of the second source memory group)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the super memory blocks disclosed by Ji to Kanno.
One of ordinary skill in the art would have been motivated to make this modification because selecting blocks with the same garbage collection count allows classification of the data into groups of hot and cold data to suppress write amplification of the SSD as taught by Kanno in [0138].  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Kanno in further view of US 2018/0095698 A1 (Liao).
Regarding claim 4:
The memory system of claim 1 is made obvious by Ji in view of Kanno. 
Ji does not explicitly disclose, but Liao teaches, wherein the controller is configured to set a flag with respect to the first source memory group when performing the garage collection operation to store the first data in the first source memory group 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified storing data for a garbage collection operation of a superblock as taught by Ji in view of Kanno to include a bit indicating a type (host write or garbage collection) of the written data stored also including a timestamp of the written data as taught by Liao. 
One of ordinary skill in the art would have been motivated to make this modification because when there is a normal or abnormal power cycling, the processor/controller can update the flash translation layer tables (i.e. maps) according to a correct sequence and prevent the asynchronous data write issue, as taught by Liao in [0084]. 
Regarding claim 6:
The memory system of claim 4 is made obvious by Ji in view of Kanno in further view of Liao. 
Ji discloses that a controller reads data from the first source memory group and writes data to the first destination memory group (by teaching that in the garbage collection operation, data is read out from the first super memory block and written to the second super memory block [0025] [0078-0081]). 
Ji does not explicitly disclose, but Kanno teaches, wherein the controller is configured to garbage collect the first destination memory group when the first source memory group has already been garbage collected (by teaching that a garbage collection count may be maintained for blocks. In this way, source blocks may be selected that have a same number of garbage collection operations performed on them [Fig. 2] [Fig. 4] [Fig. 5] [0035] [0099-0102]. Selecting blocks with the same garbage collection count allows classification of the data into groups that separates the data into hot and cold data. Accordingly, the write amplification of the SSD can be suppressed [0138]. The Examiner notes that the garbage collection operation is performed the same way [Fig. 8] regardless of the garbage collection 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the super memory blocks disclosed by Ji to include the garbage collection count for the data stored in the super blocks, and select source superblocks with the same garbage collection counts for garbage collection (i.e. including sometimes selecting source super blocks with data that has already been garbage collected at least once, and other times selecting source super blocks with data that has never been garbage collected before) as taught by Kanno.
One of ordinary skill in the art would have been motivated to make this modification because selecting blocks with the same garbage collection count allows classification of the data into groups of hot and cold data to suppress write amplification of the SSD as taught by Kanno in [0138].
Ji in view of Kanno does not explicitly disclose, but Liao teaches, wherein the controller is configured to set a flag with respect to the first memory group after performing the first migration operation when the flag with respect to the first source memory group has been set (by teaching that when performing garbage collection, the processor (211) (i.e. controller) [0053] is configured to set a type of each of the write data in the block as “garbage collection” with a bit (i.e. a flag) [0074-0076] (i.e. regardless of whether or not the source data is of a garbage collection type (i.e. including when the source data is of a garbage collection type (i.e. when the flag with respect to the first source memory group has been set)) the data written to the destination block will be marked with a bit indicating that the data is of the “garbage collection” type). The data is also stored with a timestamp [Figs 3A-3C] [0080-0084]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified storing data from an already garbage collected Liao) as taught by Ji in view of Kanno to include storing the data with a bit in the destination block indicating that the data type of the stored data is a “garbage collection” type with a bit and also including a timestamp of the written data as taught by Liao. 
One of ordinary skill in the art would have been motivated to make this modification because when there is a normal or abnormal power cycling, the processor/controller can update the flash translation layer tables (i.e. maps) according to a correct sequence and prevent the asynchronous data write issue, as taught by Liao in [0084]. 

Response to Amendments/Arguments 
In response to the amendment to the title, the objection to the specification has been withdrawn. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections to the claims have been withdrawn. However, in response to the amendments to the claims, a new 35 U.S.C. §112(b) rejection has been made as seen in the corresponding rejection section above.
In response to the amendments to the claims, a new 35 U.S.C. §112(a) rejection has been made as seen in the corresponding section above. 
Applicant’s arguments with respect to the allowability of claims 1, 4, 6, 12-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that Applicant’s argument that “Ji does not disclose or suggest whether the data stored in the source memory block has been moved through a garbage collection operation in determining whether to rearrange the data” is not persuasive at least because Applicant argues that Ji does not disclose features which are outside the scope of the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/
Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139